DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 07/28/2022 was entered.
Amended claims 21-25 and 27-51 are pending in the present application.
Applicant elected previously without traverse of the following species: (1) more than 80% of the CD7+ cells are CD34-CD1a-; (2) CAR as a transgene; (3) autologous T cell progenitors; and (4) immunosuppressed subject due to chemotherapy for leukemia.
The species of allogeneic T cell progenitors was rejoined and examined previously together with the elected species of autologous T cell progenitors.
Claims 31, 36 and 38-50 were withdrawn previously from further considerations because they are directed to non-elected species.
In light of currently amended independent claim 21, all previously withdrawn species were rejoined and examined together with the previously examined species.
Accordingly, amended claims 21-25 and 27-51 are examined on the merits herein with the above elected species.

Response to Amendment
The rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement was withdrawn in light of currently amended independent claim 21, particularly with the limitation “wherein TNF-alpha is present in the culture medium at a concentration of at least 5 ng/mL”.

Claim Objections
Claim 21 is objected to because of the phrase “a population of CD7+ progenitor T cells comprising-CD7+CD34-“.  This is because of the extra hyphen between the terms “comprising” and “CD7+CD34-“.  Additionally, there is an omission of the term “cells” immediately after “CD7+CD34-“ in the above phrase because a population of CD7+ progenitor T cells comprising CD7+CD34- cells.  
Claim 29 is objected to because of the phrase “said T cell progenitors”.  This phrase should be replaced with - - the progenitor T cells - - to be consistent with dependent claims 32-33.
Similarly, claim 34 is also objected to because of the phrase “said T cell progenitors”.  This phrase should be replaced with - - the progenitor T cells - - to be consistent with dependent claims 32-33.

 Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
The instant claim encompasses a method for increasing the number of T cells in a human subject of claim 21 using a population of CD7+ progenitor T cells comprising nucleic acid sequences of any structure as long as they encode an element appropriate for gene editing.
Apart from disclosing generically that CD34+ cells are exposed to a genome editing system such as meganucleases, zinc finger nucleases (ZFNs), transcription activator-like effector-based nucleases (TALEN), and CRISPR-Cas nucleases; and T cell progenitors modified by gene editing (see page 9, last paragraph continues to first paragraph on page 10; and page 16, lines10-17); the instant disclosure fails to provide sufficient written description for any T cell progenitors comprising any nucleic acid sequences encoding an element appropriate for gene editing to be utilized in a method for increasing the number of T cells in a human subject in need thereof as claimed broadly.  For example, which essential elements or characteristics of T cell progenitors comprising nucleic acid sequences of any structure that encode an element appropriate for gene editing possess such that the T cell progenitors are still capable of increasing the number of T cells in a human subject in need thereof?  Since the prior art before the effective filing date of the present application (02/13/2017) did not provide sufficient guidance for the aforementioned issue as evidenced by the teachings of Zandstra et al (US 2019/0142867), Reimann et al (Stem Cells 30:1771-1780, 2012; IDS), Smith et al (WO 99/28486), Reimann et al (Poster Abstract 3532, Blood 114:3532, 2009; IDS), Smits et al (Experimental Hematology 35:1272-1278, 2007; IDS), and Schiavinato et al (In Vitro Cell. Dev. Biol.-Animal 52:920-934, 2016; IDS), it is incumbent upon the present specification to do so.  The present application also fails to provide a representative number of species for a broad genus of T cell progenitors comprising nucleic acid sequences encoding an element appropriate for gene editing to be utilized in a method for increasing the number of T cells in a human subject in need thereof as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of T cell progenitors comprising nucleic acid sequences encoding an element appropriate for gene editing to be utilized in a method for increasing the number of T cells in a human subject in need thereof; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633